DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 21-23, 25, 27, 29, 32, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10274552. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to providing information on MR pulse sequences of capture protocols to the subject on a display unit and updating the display based on the updated pulse sequence or protocol. There are minor variations between the claims but the subject matter of patented claims is an obvious variation of current application claims.  It would be obvious to combine the various elements of the patented claims to generate MR apparatus that is configured to effectively provide content related to the capture of medical image to an object by using state information or capture information related to the object.  
4.	Claims 21-23, 25, 27, 29, 32, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-17 of U.S. Patent No. 9753103. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to providing information on MR pulse sequences of capture protocols to the subject on a display unit and updating the display based on the updated pulse sequence or protocol. There are minor variations between the claims but the subject matter of patented claims is an obvious variation of current application claims.  It would be obvious to combine the various elements of the patented claims .  .
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 22, 23, 29, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims are directed to providing information comprising "indication of capture protocol".  It is not clear what is meant by “indication of capture protocol”. The claims do not further define what is meant by “indication of capture protocol” or the “type of imaging protocol” or how one protocol is distinct from the other that is executed later.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21, 24-33, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruno et al. (5134373) in view of Duerk et al. (5709207) and further in view of Suguira (9232908).   

With respect to claims 26 and 27, Tsuruno et al. teach of the displayed content be a television program or video program or image that can relax the tense mind and decrease stress without deterioration of the MRI signals and therefore would reduce the heart rate of the subject (col. 2 lines 36-39).  
With respect to claims 28 and 33, Tsuruno et al. teach of adjusting the position of the display based on a view of the subject (col. 4 lines 24-28).  


the MRI exam (col. 5 lines 56-64). Duerk et al. also teach of a communication interface (col. 5 lines 21-23).  The reference explicitly teaches providing information to the subject on the pulse sequence that is currently being executed, information of a degree of execution of the pulse sequence, and indication of the pulse sequence to be executed later (col. 6 lines 21-34). Therefore, the output unit comprises sound output unit to provide content to the subject as an acoustic signal (col. 5 lines 1- 9). There is a display provided as well in providing information to the subject. As the patient is inside the gantry during the scanning process, the sound unit would obviously be disposed at an inner wall of the gantry of the MR apparatus. Duerk et al. teach applying a plurality of pulse sequences denoting communication of radio frequency pulse that is repeatedly applied to capture MR image (col. 4 lines 1-8). As previously stated, the content provided to the subject is indicative of current and future pulse sequences related to the image slices or the library of pulse sequences (col. 5 lines 38- 64). Duerk et al. also teach of the time of the pulse sequences (col. 4 lines 1-8 Claims 1, 11, 20-29 and 32-37).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Duerk et al. to modify Tsuruno et al. to effectively maintain communication with the patient and provide instruction and ensuring consistent performance of patient commands for a variety of different MRI system and/or plurality of MRI pulse 
Duerk et al. teach of providing information on the current and future pulse sequences to the subject and also includes a display unit as an output unit but do not teach of explicitly displaying the pulse sequences.  In a related field of endeavor Suguira teaches a MR based imaging method and apparatus that focuses on examination information representing scanning conditions for collection of MR signal data (abstract). Suguira teaches of displaying each pulse sequence type by type of a pulse (col. 11 lines 9-18).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Suguira to modify the previous references to provide a display that can be controlled by the operator as per the requirements of the subject and scanning parameters set by the operator (Suguira, col. 2 lines 23-29).  
With respect to claims 24, 30, 36, and 38, the combination of the Duerk and Suguira references would provide a configuration where the controller would be capable to controlling the display such that it is displaying an indication of a currently captured part based on the acquired information (Duerk, col. 3 lines 40-43; Suguira, col. 2 lines 12-15).  With respect to claim 25, the combination of the references therefore obviously teaches of the displayed content increasing the understanding of the MR image capture protocol that is currently executed.  With respect to claims 29 and 37, the Suguira reference teaches of different configuration for the display where the display is reconfigured according to the recalculation of slices as per input by the operator (col. 7 lines 1-16).  With respect to claims 31 and 39, the Suguira reference therefore teaches of controlling the display to display the selected content based on received user input (col. 5 lines 61-67, col. 7 lines 1-7).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Suguira to modify the previous references to provide a display that can be controlled by the operator as per the requirements of the subject and scanning parameters set by the operator (Suguira, col. 2 lines 23-29).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793